384 U.S. 888
86 S.Ct. 1912
16 L.Ed.2d 994
UNITED STATES et al.v.ATCHISON, TOPEKA & SANTA FE RY. CO. et al.
No. 576.

Appeal from the United States District Court for the Southern District of California.
Former decision, 86 S.Ct. 1269.
Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Jerry Z. Pruzansky, Robert W. Ginnane and Arthur J. Cerra, for the United States and others.
Douglas F. Smith, Howard J. Trienens, George L. Saunders, Jr., John E. McCullough, S. R. Brittingham, Jr., Charles W. Burkett, Monroe E. Clinton, Frank S. Farrell, Alan C. Furth, Lawrence W. Hobbs, Thormund A. Miller, Robert L. Pierce, E. P. Porter, L. E. Torinus, Jr., and E. L. Van Dellen, for appellees, Atchison, T. & S. F. Ry. Co. and others.
June 20, 1966.
PER CURIAM.


1
Upon consideration of the memorandum of certain appellees and an examination of the entire record, so much of the judgment of the District Court as respects the portions of the orders of the Interstate Commerce Commission dated March 21, 1963, and December 31, 1963, as were vacated by orders of the Commission of January 7, 1966, and March 17, 1966, and two orders of April 13, 1966, is vacated and to that extent the cause is remanded to the District Court with instructions to dismiss such portions of the judgment as moot.